     Case 20-10814      Doc 24     Filed 07/28/20 Entered 07/28/20 11:31:32         Desc Main
                                     Document     Page 1 of 1




                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

  In re:
  ANNE M. CAHILL,                                 Ch. 13
    Debtor                                        20-10814-JEB


                                               Order

MATTER:
#21 Objection to Claim 9 of Claimant Citizens Bank N.A.. for untimeliness with certificate of service
filed by Debtor Anne M. Cahill

Having reviewed the Objection, no response being filed and good cause being shown, the Objection
is sustained.

                                                  By the Court,




                                                  Janet E. Bostwick
                                                  United States Bankruptcy Judge

                                                  Dated: 7/28/2020
